Order entered September 8, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00721-CR

                       XAVIER ALEXANDER ANDRADE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F13-25334-H

                                            ORDER
       The clerk’s record in this case does not contain a copy of the trial court’s order

appointing Leslie McFarlane to represent appellant on appeal. Accordingly, we ORDER the

Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order, a

supplemental record containing the trial court’s order appointing Ms. McFarlane to represent

appellant.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary

Fitzsimmons, Dallas County District Clerk, and to counsel for all parties.


                                                      /s/   DAVID EVANS
                                                            JUSTICE